Citation Nr: 0411498	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hyperplasia. 

2.  Entitlement to service connection for defective vision, 
claimed as cataracts and glaucoma.

3.  Entitlement to service connection for cardiovascular 
disability.

4.  Entitlement to service connection for arthritis.

5.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysentery.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria.




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had beleaguered status from December 21, 1941 to 
April 5, 1942,  no casualty status from April 6, 1942 to 
February 24, 1945 (he was not entitled to pay as he was 
engaged in civilian pursuits from April 10, 1942 to August 
28, 1942),  recognized guerrilla service from February 25, 
1945 to March 31, 1945 and Regular Philippine Army service 
from April 1, 1945 to March 5, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, wherein the RO denied the claims for 
service connection for benign prostatic hyperplasia, 
defective vision, claimed as cataracts and glaucoma, 
cardiovascular disability and arthritis.  In that same 
decision, the RO also found that new and material evidence 
had not been received to reopen the veteran's claims for 
service connection for malaria and dysentery. 

This case has been advanced on the Board's docket because of 
the veteran's age.  38 C.F.R. § 20.900(c) (2003).

In a March 2004 statement to the RO, the veteran appeared to 
have raised the issue of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on being housebound.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.

The reopened claim of entitlement to service connection for 
malaria, on a de novo basis, will be addressed in the remand 
section following the Order section of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims, and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims.

2.  Benign prostatic hypertrophy, defective vision, currently 
diagnosed as cataracts and glaucoma, cardiovascular 
disability, and arthritis were initially demonstrated years 
after the veteran's discharge from service, and have not been 
shown to be related to service.

3.  In a March 1986 rating decision, the RO denied 
entitlement to service connection for dysentery.  The RO 
received the veteran's claim to reopen in May 2002.

4.  In a February 1989 rating decision, the RO denied 
entitlement to service connection for malaria.  The RO 
received the veteran's claim to reopen in May 2002. 

5.  The evidence received since the March 1986 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim for service connection for dysentery.

6.  The evidence received since the February 1989 rating 
decision is sufficient to establish a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim 
for service connection for malaria.




CONCLUSIONS OF LAW

1.  Benign prostatic hyperplasia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Defective vision, including due to cataracts and 
glaucoma, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  A cardiovascular disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during active service may not be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  Arthritis was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

5.  The March 1986 and February 1989 rating decisions, 
wherein the RO denied the appellant's claims of entitlement 
to service connection for dysentery and malaria, 
respectively, are final.  38 U.S.C.A. § 7105 (West 2002).

6.  The evidence received since the March 1986 rating 
decision is not new and material, and the claim for service 
connection for dysentery is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003). 

7.  The evidence received since the February 1989 rating 
decision is new and material, and the claim for service 
connection for malaria is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of VA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002).  VA also has a duty to assist 
claimants in obtaining evidence necessary to substantiate 
their claims.  See 38 U.S.C.A. § 5103A (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

By letter issued on August 1, 2002, the RO advised the 
veteran of the information and evidence needed to 
substantiate and complete his claims, which information and 
evidence he was to provide, and which information and 
evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
VA's duty to notify has been met.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 14 Vet. App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was issued to the appellant on August 
1, 2002, prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court of Appeals for Veterans Claims decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  Indeed, by letter dated April 13, 
2004, the VA requested that the veteran send any additional 
evidence concerning his appeal to the Board.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private post service treatment and examination.  The Board 
has carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained. 

I.  Service Connection Claims

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease and arthritis, and certain tropical diseases, 
such as malaria and dysentery, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

Hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

Certain diseases specific to former prisoners of war are 
subject to service connection if they become manifest to a 
degree of 10 percent or more at any time after service.  Id.  
These diseases are avitaminosis, beriberi (including beriberi 
heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, and dysthymic disorder 
(or depressive neurosis), organic residuals of frostbite if 
the veteran was interned in climatic conditions consistent 
with the occurrence of frostbite, post-traumatic arthritis, 
irritable bowel syndrome, peptic ulcer disease, and 
peripheral neuropathy except where directly related to 
infectious causes.  38 C.F.R. § 3.309(c).  The term beriberi 
heart disease includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Id.  A claimant who is a former prisoner of war 
must have been interned for not less than 30 days in order to 
benefit from the presumptions listed above.  Id.  

Analysis

Service connection for benign prostatic hyperplasia, 
defective vision, diagnosed as cataracts and glaucoma, 
cardiovascular disability and arthritis 

Service medical records reflect that on a March 1935 physical 
examination, the veteran's genitalia, musculo-skeletal system 
and cardiovascular system were all reported as "normal."  
The veteran had 20/20 vision in both eyes.  His blood 
pressure was 102/68.  An ophthalmologic examination, 
conducted in June 1945, revealed no ocular pathology.  On a 
February 1946 Affidavit For Philippine Army Personnel, the 
veteran reported having a history of malaria from April 6, 
1942 to April 9, 1942 while assigned to the 31st Division of 
the Philippine Army during service in the Bataan.  This 
report reflects that the veteran also reported he was awarded 
the Philippine Defense Ribbon, American Defense Ribbon, 
Asiatic-Pacific-Theater Medal and District Unit Badge with 
two oak leaf clusters.  A February 1946 physical examination 
report reflects that the veteran's genito-urinary system, 
heart and arteries, eyes and bones, joints and muscles were 
all reported as "normal."  The veteran had uncorrected 
vision of 20/20 in both eyes.  His blood pressure was 110/74.  
A chest X-ray was not performed.  

Numerous private treatment reports, dating from September 
1987 to November 2003, reflect that the first clinical 
evidence of any arthritis, diagnosed as degenerative 
osteoarthritis, defective vision, diagnosed as glaucoma and 
cataracts and cardiovascular disability, diagnosed as 
atherosclerotic-ischemic heart disease was in July 1998.  In 
February 2002 and November 2003, diagnoses of benign 
prostatic hyperplasia and stage I hypertension were recorded, 
respectively.  

The appellant is seeking service connection for benign 
prostatic hyperplasia, defective vision, currently diagnosed 
as cataracts and glaucoma, cardiovascular disability and 
arthritis.  The service medical records are negative for any 
of these disorders, there is no post-service medical evidence 
of the aforementioned disorders until the late 1990's and 
early 2002, and there is no medical evidence reflecting a 
nexus between any of these disorders and the veteran's 
service.  As such, the preponderance of the evidence is 
against service connection for benign prostatic hyperplasia, 
defective vision, diagnosed as cataracts and glaucoma, 
cardiovascular disability and arthritis, including on a 
presumptive basis.  The Board notes that beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c)(2003).  However, there is no indication 
that the veteran was a prisoner of war.  In this regard, 
while the veteran filled out a prisoner of war questionnaire 
in September 2003, the RO informed the veteran in an October 
2003 letter that he had until July 30, 2004, which was one 
year from their development letter of July 30, 2003, to 
submit additional evidence in support of his prisoner of war 
status.  The veteran did not submit any additional 
information.   As such, service connection for the veteran's 
disability on the basis of prisoner of war status cannot be 
granted.  

In addition, the appellant has also claimed that he incurred 
his disabilities while in combat.  However, all of the 
evidence shows no indication of any benign prostatic 
hyperplasia, defective vision, cardiovascular disability and 
arthritis to include after leaving any combat zone.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are inapplicable.

The Board emphasizes that the veteran's disabilities began, 
at the earliest, some 50 years following service discharge.  
Again, there is no indication in the medical evidence that 
the veteran's present disabilities are related to service.  
This lack of nexus is a bar to the granting of service 
connection.  38 C.F.R. § 3.303, 3.307, 3.309.  

The veteran believes that his current benign prostatic 
hyperplasia, defective vision, currently diagnosed as 
cataracts and glaucoma, cardiovascular disability and 
arthritis had their onset during his active military service.  
However, it is well established that as lay person without 
medical training, he is not competent to comment on medical 
matters such as the relationship between the aforementioned 
disabilities and his service.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  

II.  New and Material Evidence Claims

The appellant's original claims of entitlement to service 
connection for dysentery and malaria were denied by the RO in 
March 1986 and February 1989 rating decisions, respectively.  
In denying the veteran's claims, the RO concluded that as the 
service medical records were absent of any complaints, 
treatment or diagnosis of the aforementioned disabilities and 
there was no clinical evidence of either dysentery or malaria 
to a compensable degree within the prescribed presumptive 
period, there was no basis to award service connection.  
Those decisions are therefore final.  38 U.S.C.A. § 7105 
(West 2002). Nevertheless, a claim will be reopened in the 
event that new and material evidence is presented.  38 
U.S.C.A. § 5108.  

Because the March 1986 and February 1989 rating decisions 
were the last final disallowance with respect to the 
veteran's claims for service connection for dysentery and 
malaria, respectively, the Board must review all of the 
evidence submitted since those actions to determine whether 
the appellant's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108. 

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). The 
amendment is applicable in this case because the veteran 
filed his claims to reopen in May 2002.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Dysentery

Evidence that was of record at the time of the RO's March 
1986 rating decision included the veteran's service medical 
records, the findings of which are consistent with those 
previously reported in this decision.  

Evidence added to the record after the March 1986 rating 
decision includes post-service private treatment reports, 
dating from September 1987 to November 2003, reflecting 
treatment for un-related disorders.  None of these reports 
reflect that the veteran currently has dysentery or any 
residuals thereof which are etiologically related to his 
service.  

In sum, there has been no evidence submitted since the prior 
final Board decision that is new and material to warrant the 
reopening of the claim of entitlement to service connection 
for dysentery.

Malaria

Evidence that was of record at the time of the RO's February 
1989 rating decision were the veteran's service medical 
records, the findings of which are consistent with those 
previously reported in this decision.  Also of record in 
February 1989, were private clinical treatment reports, 
dating from September 1987 to November 1988.  Of note is a  
September 1988 report, submitted by D. D., M.D. reflecting 
that in January 1947, the veteran had received treatment due 
to hemoptysis, afternoon fevers, loss of appetite, and lack 
of sleep.  Upon physical evaluation in September 1988, the 
veteran complained of a frequent cough, chest and back pains, 
body weakness, and dizziness associated with severe headaches 
and chills.  He was also reported to have suffered from 
swelling in parts of his body, especially his face, hands and 
legs, which was diagnosed as "A.P.T.B.," an acute 
avitominosis and disease which the physician concluded had 
been incurred on active duty.  The physician also concluded, 
after a through study of the veteran's case, that the primary 
cause of his pulmonary tuberculosis was attributed from the 
diseases on record, chest pain and malaria.  

Pertinent evidence added subsequent to the February 1989 
rating decision includes, but is not limited to, a November 
1999 statement, submitted by D. D., M.D. reflecting that on 
October 10, 1946, the veteran was diagnosed as having 
malaria.  This evidence relates to an unestablished fact 
necessary to substantiate the claim, that is it reports that 
the veteran was diagnosed as having malaria within a year of 
service discharge on March 5, 1946.  Thus, it raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  Accordingly, the appellant's claim for 
service connection for malaria is reopened.  


ORDER

Service connection for benign prostatic hyperplasia is 
denied. 

Service connection for defective vision, currently diagnosed 
as cataracts and glaucoma, is denied. 

Service connection for cardiovascular disability is denied. 

Service connection for arthritis is denied.  

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for dysentery is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for malaria is reopened.  
To this extent only, the appeal is granted.


REMAND

In view of the Board's decision granting reopening of the 
appellant's claim for service connection for malaria, the RO 
must consider the reopened claim on a de novo basis.

In reports, dated in November 1999 and January 2000, D. D., 
M.D. indicated that original treatment records of the veteran 
had been destroyed.  However, she indicated that the veteran 
still came to her clinic "every now and then."  Thus, 
aforementioned treatment and evaluation reports of D. D., 
M.D. might be relevant to the veteran's claim for service 
connection for malaria.  The Board observes that the duty to 
assist the veteran includes the obligation to obtain ongoing 
treatment records while a claim is pending.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim for service connection for malaria, this case 
is REMANDED to the RO for the following action:

1.  After securing the necessary 
authorizations from the veteran, the RO 
should attempt to obtain all reports of 
treatment, both private and VA, of the 
veteran for his malaria, to include the 
all reports of treatment from D.D., M.D., 
Republic of the Philippines, Province of 
Zambales, Municipality of Iba, dating 
from 1998 to the present.  The RO should 
ensure that its efforts to obtain the 
identified records are fully documented 
in the claims folder.  If private 
treatment is reported and those records 
are not obtained, the appellant should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  If 
these records are not available, 
documentation as to this must be 
contained in the claims folder.  

2.  If and only if the aforementioned 
treatment reports obtained pursuant to 
paragraph one of this remand reflect a 
diagnosis of residuals of malaria, should 
the RO then schedule the veteran for a VA 
examination.  Upon examination, the VA 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current diagnosed 
residuals of malaria are related to the 
veteran's service.  The examiner must 
review the claims file prior to the 
examination.  A complete rationale for 
all opinions expressed must be provided 
in a typewritten report.  

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

4.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the reopened claim for service 
connection for malaria de novo.  The RO 
must provide adequate reasons and bases 
for its determination, citing all 
governing legal authority and precedent, 
and addressing the issue and concerns 
that are noted in this REMAND.  If the 
benefit sought on appeal remains denied, 
the veteran, should be provided with a 
supplemental statement of the case (SSOC) 
and given the appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further review, 
as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



